*732Judgments affirmed, with costs. Memorandum: Quite clearly, there has been no change of grade and, on the weight of the evidence, there is no damage to claimants’ properties by interference with their easements of light and air. No opinion.
Concur: Desmond, Dye, Fuld and Van Voorhis, JJ. Lewis, Ch. J., Conway and Froessel, JJ., dissent and vote for reinstatement of the judgments of the Court of Claims on the following ground: There cannot be, in this case, any recovery of damages for change of grade as such, under section 6 of chapter 678 of the Laws of 1928 (see Matter of Young v. Kraclce, 262 App. Div. 67, 68-70, affd. 287 N. Y. 634). As to the alleged damage to. claimants ’ properties by interference with their easements of light and air, we conclude that the weight of the evidence supports the holding of the Court of Claims, a member of which court viewed the affected premises.